Citation Nr: 0736850	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-39 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the VA 
Regional Office (RO) in Oakland, California, which denied 
service connection for tinnitus.   

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence does not establish that 
the veteran is suffering from a current disability in the 
form of tinnitus.  


CONCLUSION OF LAW

The veteran does not have a current disability in the form of 
tinnitus that was incurred in or aggravated by the veteran's 
active service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April of 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted a letter from 
his audiologist and was afforded a VA medical examination in 
May 2005.  The veteran submitted a statement in March 2006 
advising the RO that the veteran had no additional evidence 
to substantiate his claim.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  

Analysis

In March of 2005 the RO requested the veteran's service 
medical records and was advised that the requested records 
were fire-related and appear to have been destroyed in a fire 
at the National Personnel Records Center in St. Louis, 
Missouri in July 1973. Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005).  

Post-service medical records include an April 2005 letter 
from an audiologist, who reported on an examination conducted 
in 1987 that showed hearing loss.  The audiologist noted "At 
that time hearing history indicated noise exposure occurring 
while serving as an infantryman during W.W. II.  Tinnitus, 
ear pain, vertigo, ear discharge were all denied at that 
time."  

A VA examination was conducted in May of 2005.    On the 
issue of tinnitus, the examiner noted "onset during military 
service, but Vet no longer has tinnitus."   When asked to 
state an opinion on the etiology of possible tinnitus, the 
examiner stated "Vet no longer has tinnitus."  

Based upon the record currently available to the Board, there 
is no medical evidence which establishes a diagnosis of 
tinnitus.  Even granting the veteran the benefit of the 
doubt, absent medical evidence of a current disability, 
service connection for tinnitus must be denied.  The Board 
notes that the veteran is free to apply to reopen his claim 
should new and material evidence of a medical diagnosis of 
tinnitus become available.  

The absence of medical records documenting the presence of a 
disorder over a long period of time is a factor for the Board 
to consider in reaching a determination on the claim and 
weighs against the claim.  Maxon v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), the Court stated that Congress specifically 
amended entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
The Court further held in that case that in the absence of 
proof of a current disability, there could be no valid claim.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The Board has also considered the veteran's own assertions.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render their opinion as to etiology and 
a medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, any lay personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.

In view of the foregoing, the Board finds that there is a 
preponderance of evidence against service connection for 
tinnitus.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


